DETAILED ACTION
This office action is in response to the communication received on 07/28/2022 concerning application no. 16/178,317 filed on 11/01/2018.
Claims 1-12 and 14-29 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jesse Salen (Reg. No. 72,209) on 08/02/2022.

	Claim 1, in its entirety, has been amended as follows:
A Nuclear Magnetic Resonance ("NMR") apparatus comprising: 
a unilateral magnet; 
a Radio Frequency ("RF") circuit; 
an RF antenna; and 
an NMR analytics logical circuit communicatively coupled to the RF circuit; 
wherein the unilateral magnet is shaped to generate a static magnetic field that extends into an internal organ of a subject when the unilateral magnet is configured to be positioned against or in proximity to a measurement area of the subject, the magnetic field shaped to generate a sensitive volume within a target region of the internal organ; 
the RF circuit and antenna are configured to: 
transmit one or more RF pulses into the target region; 
receive a first set of NMR signals generated by a first set of atomic nuclei from a first substance as the first set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses; 
receive a second set of NMR signals generated by a second set of atomic nuclei from a second substance as the second set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses; and 
the NMR analytics logical circuit is configured to: 
obtain the first and second sets of NMR signals, wherein an amplitude of the NMR signals is a measure of proton density; and 
quantify and characterize the first and second substances based on a discrete multi-component analysis of the first and second sets of NMR signals; 
wherein the discrete multi-component analysis comprises: 
determining first set of NMR relaxation times from the first set of NMR signals; 
determining a second set of NMR relaxation times from the second set of NMR signals; 
determining a first set of recovery times form the first set of NMR signals; 
determining a second set of recovery times from the second set of NMR signals; 
determining an independent first diffusion parameter from the first set of NMR signals; 
determining an independent second diffusion parameter from the second set of NMR signals; 
determining a J-coupling relationship between the first substance and the second substance based on a comparison of the first set of NMR signals and the second set of NMR signals wherein the comparison is based on detected nucleic interaction and resultant electron cloud distortion in the first and second sets of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis;
determining whether the first substance is fat based on the discrete multi- component analysis; 
determining whether the second substance is fat based on the discrete multi-component analysis; 
determining whether the first substance is iron based on the discrete multi- component analysis; and 
determining whether the second substance is iron based on the discrete multi-component analysis.

	Claim 20, in its entirety, has been amended as follows:
A computer-implemented method of characterizing a substance in an organ using a unilateral Nuclear Magnetic Resonance ("NMR") probe, the method comprising: 
locating the unilateral NMR probe against or in proximity to the subject's body; 
generating a static magnetic field that extends into the organ of a subject; 
transmitting, using a Radio Frequency ("RF") antenna, one or more RF pulses into the target region;
receiving a first set of NMR signals generated by a first set of atomic nuclei from a first substance as the first set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses; 
receiving a second set of NMR signals generated by a second set of atomic nuclei from a second substance as the second set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses; 
obtaining the first and second sets of NMR signals, wherein an amplitude of the NMR signals is a measure of proton density;
quantifying and characterizing the first and second substances based on a discrete multi-component analysis of the first and second sets of NMR signals; 
wherein the discrete multi-component analysis comprises: 
determining first set of NMR relaxation times from the first set of NMR signals; 
determining a second set of NMR relaxation times from the second set of NMR signals; 
determining a first set of recovery times form the first set of NMR signals; 
determining a second set of recovery times from the second set of NMR signals; 
determining an independent first diffusion parameter from the first set of NMR signals; 
determining an independent second diffusion parameter from the second set of NMR signals; 
determining a J-coupling relationship between the first substance and the second substance based on a comparison of the first set of NMR signals and the second set of NMR signals wherein the comparison is based on detected nucleic interaction and resultant electron cloud distortion in the first and second sets of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis; 
determining whether the first substance is fat based on the discrete multi- component analysis; 
determining whether the second substance is fat based on the discrete multi-component analysis; 
determining whether the first substance is iron based on the discrete multi- component analysis; and 
determining whether the second substance is iron based on the discrete multi- component analysis.

Allowable Subject Matter
Claims 1-12 and 14-29 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1 and 20, the prior art fails to anticipate and/or render obvious, either solely or in combination, the acquisition of NMR signals, with amplitude that is a measure of proton density. Wherein, multi-component analysis is used on two NMR signal sets to determine relaxation times, recovery times, and diffusion parameters, and a J-coupling relationship between the NMR signals for the determination of fat and iron.
Claims 2-12, 14-19, and 21-29 are allowed at least by virtue of their dependency upon an allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S.V./Examiner, Art Unit 3793